DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-80 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over U.S. Patent 9579053 to Rosenbek 
As to claim 1 and 40 Rosenbek discloses a  system for detecting one or more pre-determined attributes of a person from one or more voice samples and undertaking one or more actions in response to the one or more detected attributes, comprising:
a processor receiving audio samples of a person from a source (Rosenbek column 12 lines 64-67 and column 13 1-6); and 
voice attribute detection code executed by the processor, the code causing the processor to:
processing first and second audio samples of the person using a predictive voice model, the first audio sample including a recording of the person made at a first time, the second audio sample including a recording of the person made at a second time later than the first time (Rosenbek column 13);
detecting whether a pre-determined attribute of the person exists based on processing of the first and second audio samples, and if the pre-determined attribute of the speaker is detected, undertaking an action based on the pre-determined attribute (Rosenbek column 3 lines 26-47). 
As to claim 2 and 41, see the discussion of claim 1, additionally Rosenbek discloses the system wherein the first audio sample and the second audio sample each include a recording of one or more of the a detectible audible signature emanating from a vocal tract of the speaker (Rosenbek column 13).
As to claim 3 and 42, see the discussion of claim 1, additionally Rosenbek discloses, wherein the first audio sample and the second audio sample each include a recording of the speaker speaking a same phrase in both samples (Rosenbek column 10 lines 28-67).
As to claim 4 and 43, see the discussion of claim 1, additionally Rosenbek discloses wherein the processor generates and transmits an alert regarding the pre-determined attribute if the pre-determined attribute of the speaker is detected (Rosenbek column 3 lines 26-47). 
As to claim 5 and 44, see the discussion of claim 1, additionally Rosenbek discloses wherein the alert is transmitted to a third party, the third party taking an action in response to the alert (Rosenbek column 7 lines 31-44).
As to claim 6 and 45, see the discussion of claim 1, additionally Rosenbek discloses wherein the third party includes one or more of a medical provider (Rosenbek column 7 lines 31-44).
As to claim 7 and 46, see the discussion of claim 1, additionally Rosenbek discloses wherein, in response to detection of the pre-determined attribute, the system determines whether one or more other persons geographically proximate to the person also have the pre-determined attribute (Rosenbek column 12 lines 13-41).
As to claim 8 and 47, see the discussion of claim 7, additionally Rosenbek discloses wherein the system broadcasts an alert to the one or more other persons relating to the pre-determined attribute (Rosenbek column 12 lines 13-41).
As to claim 9 and 48, see the discussion of claim 1, additionally Rosenbek discloses wherein the pre-determined attribute indicates one or more of a respiratory condition (Rosenbek column 12 lines 13-41).
As to claim 10 and 49, see the discussion of claim 1, additionally Rosenbek discloses wherein the first and second audio samples are obtained using one or more of a recorded audio samples, (Rosenbek column 12 lines 64-67 and column 13 1-6).
As to claim 11 and 50, see the discussion of claim 1, additionally Rosenbek discloses wherein, in response to detection of the pre-determined attribute, the system requests the person to record a further audio sample for further processing by the system (Rosenbek column 7 lines 31-44).
As to claim 12 and 51, see the discussion of claim 1, additionally Rosenbek discloses wherein the system processes the further audio sample to detect one or more of an onset or a progression of a medical condition being experienced by the person (Rosenbek column 5 lines 46-56).
As to claim 13 and 52, see the discussion of claim 1, additionally Rosenbek discloses wherein the system transmits information about the pre- determined attribute to a medical provider in order to triage medical for the person (Rosenbek column 7 lines 31-44).
As to claim 14 and 53, see the discussion of claim 1, additionally Rosenbek discloses wherein the system prompts the person to record a common phrase as both the first audio sample and the second audio sample (Rosenbek column 10 lines 28-67).
As to claim 15 and 54, see the discussion of claim 1, additionally Rosenbek discloses wherein the system identifies a geographic location of the person (Rosenbek column 12 lines 13-41).
As to claim 16 and 55, see the discussion of claim 1, additionally Rosenbek discloses wherein the system performs cluster analysis in response to detection of the pre-determined attribute (Rosenbek column 12 lines 13-41).
As to claim 17 and 56, see the discussion of claim 1, additionally Rosenbek discloses wherein the system time stamps the first and the second audio samples (Rosenbek column 5 lines 15-27).
As to claim 18 and 57, see the discussion of claim 1, additionally Rosenbek discloses wherein the system processes one or more of biometric data (Rosenbek column 10 lines 7-17).
As to claim 19 and 58, see the discussion of claim 1, however  Rosenbek discloses wherein the system is operated by an employer or insurance provider to verify whether the person is suffering from an illness. Examiner notes that this limitation is intended use and does not affect the functions of the system and is therefore not given patentable weight.

As to claim 21 and 60, see the discussion of claim 1, additionally Rosenbek discloses wherein detection of one or more allergies being suffered is performed by the system in response to detection by the system of the pre-determined attribute (Rosenbek column 11 lines 51-62).
As to claim 24 and 63, see the discussion of claim 1, additionally Rosenbek discloses wherein authentication of the person is performed based on the pre-determined attribute (Rosenbek column 10 lines 7-17).
As to claim 25 and 64, see the discussion of claim 1, additionally Rosenbek discloses wherein the system processes non-audio information to verify detection of the pre-determined attribute (Rosenbek column 12 lines 13-41).
As to claim 28 and 67, see the discussion of claim 1, additionally Rosenbek discloses, wherein the system compensates for background noise in the first and second audio samples (Rosenbek column 9 lines 53-67).
As to claim 29 and 68, see the discussion of claim 1, additionally Rosenbek discloses, wherein the system transmits information about the pre- determined attribute to a telemedicine system to allow a doctor to remotely examine the person (Rosenbek column 11 lines 33-43).
As to claim 30 and 69, see the discussion of claim 1, additionally Rosenbek discloses, wherein the system processes genomic data in order to identify and distinguish a geographic path of a virus (Rosenbek column 12 lines 13-41).
As to claim 31 and 70, see the discussion of claim 1, additionally Rosenbek discloses, wherein the system links vocal patterns to health data of the person (Rosenbek column 3 lines 26-47). 
As to claim 32 and 71, see the discussion of claim 1, additionally Rosenbek discloses, wherein the system processes epidemiological data when processing the first and second audio samples (Rosenbek column 12 lines 13-41).
As to claim 33 and 72, see the discussion of claim 1, additionally Rosenbek discloses, wherein the system processes one or more images of the person’s body part in order to detect one or more respiratory or medical conditions (Rosenbek column 13 lines 11-23).
As to claim 34 and 73, see the discussion of claim 1, additionally Rosenbek discloses, wherein the system performs archetypal detection of one or more medical conditions using the first and second audio samples (Rosenbek column 3 lines 26-47). 
As to claim 35 and 74, see the discussion of claim 1, additionally Rosenbek discloses, wherein the system triggers recording of the first and second audio samples in response to detection by the system of a cough made by the person (Rosenbek column 12 lines 64-67).
As to claim 36 and 75, see the discussion of claim 1, additionally Rosenbek discloses, wherein community medical surveillance is performed in response to detection by the system of the pre-determined attribute (Rosenbek column 12 lines 13-41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-23, 37, 38, 39, 40, 58-62, 76, 77, 78, 79  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9579053 to Rosenbek in view of Official Notice
As to claim 20-23, 37, 38, 39, 40, 58-62, 76, 77, 78, 79 see the discussion of claim 1, however Rosenbek  does not explicitly teach wherein the system obtains information relating to one or more of travel manifests, ports of entry, security check-in times, public transportation usage information, or transportation-related information in order to create a tailored alert or warning relating to the pre-determined attribute. the system performs monitoring and tracking of exposure of one or more healthcare workers in response to detection by the system of the pre- determined attribute, medical testing of one or more individuals is performed in response to detection by the system of the pre-determined attribute. transmits a notice to a first responder in response to detection of the pre-determined attribute in advance of the person being transported to a medical facility by the first responder, and  the system transmits information about the pre- determined attribute to a ride-sharing system in response to detection by the system of the pre- determined attribute. Examiner takes official notice that contact tracing including determining prior points of contact (such as healthcare workers, transportation areas, ridesharing contacts, etc.) testing known contacts and taking precautions with known infections is exceedingly well known in the art. One of ordinary skill in the art at the time of the effective filing of the invention by applicant would have been motivated to perform contact tracing and testing after receiving notice of a known case of an infectious disease as in Rosenbek to minimize disease spread.

As to claim 26, 27, 65, and 66 see the discussion of claim 1, however, Rosenbek does not expressly teach recording body position and generating a heat map.
However these differences are only found in the non-functional information stored and displayed by the system. The body position and generating a heat map are not functionally related to the functions of the centralized medical information system. Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of medical as taught by Rosenbek because such information does not functionally relate to the system and merely using different medical content and medical service from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/             Primary Examiner, Art Unit 3686